EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert T. Pous on 1/20/22.
The application has been amended as follows: 
In claim 1, line 5, after “to the”, change “flow path to close the” to --first flow path to close the first--.
In claim 9, line 5 of the claim, after “the first flow path”, delete “by bringing an outer surface of the gate into contact with an inner surface of the first flow path by movement of the gate”.
In claim 9, line 19 of the claim, after “a recess”, change “that is brought into contact with the distal end of the gate”, to --in the inner surface of the second flow path, that is brought into contact with the distal end of the gate to close the valve--.

	In claim 12, line 1 of the claim, after “claim”, change “1” to --9--.

Reasons for Allowance
Claims 1, 5-7, and 9-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims 1, 5-7 and 10-11 is a gate valve having the combination of a recess hollowed outward at a part of the inner surface of the first flow path with a distal end portion of the gate is configured to be a flat surface parallel to the first flow path with a gate body that is gradually tapered from a proximal end portion to the flat surface at a distal end thereof such that a diameter thereof gradually decreases with a seal member that covers only a side surface of the gate body, and with the flat surface of the gate body is not covered with the seal member and directly comes into contact with the recess.  The primary reason for the allowance of the claims 9 and 12 is a gate valve having the combination of the seal portion is a body part having a cylindrical shape with a recess in the inner surface of the second flow path, that is brought into contact with the distal end of the gate to close the valve with an opening part through a wall of the cylindrical shape in which both the gate moves and that communicates with the valve chamber, and with an inner circumferential surface of the opening part is inclined at the same angle as a surface of the inclined portion of the valve chamber and is flush with the surface of the inclined portion.


Conclusion
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/John Bastianelli/
Primary Examiner, Art Unit 3753
571-272-4921